ON MOTION FOR REHEARING.
LATTIMORE, Judge.
This case was affirmed on January 9, 1935. Appellant files a motion for rehearing, accompanying which appears a certified copy of a judgment of the district court adjudging appellant to be insane. The date of said judgment is October 23, 1934. The State’s reply to the appellant’s motion is to present a certified copy of another judgment of the same court, rendered on February 5, 1935, in which said appellant, upon a hearing, was adjudged and found to be sane. This being true, and no other point being made in appellant’s motion for rehearing, said motion will be overruled.

Overruled.